      Case 6:21-cv-01001-JWB-KGG Document 1 Filed 01/04/21 Page 1 of 4




KENNEDY BERKLEY YARNEVICH
& WILLIAMSON, CHARTERED
119 West Iron Avenue, 7th Floor
P.O. Box 2567
Salina, KS 67402-2567
(785) 825-4674 [Telephone]
(785) 825-5936 [Fax]



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


LONNIE D. PHILLIPS,                                             )
                                                                )
                                             Plaintiff,         )
vs.                                                             ) Case No. _____________
                                                                )
ROSEWOOD SERVICES, INC.,                                        )
                                                                )
                                             Defendant.         )
                                                                )


                                         COMPLAINT

               Plaintiff, Lonnie D. Phillips (“Lonnie”), for his cause of action against Defendant,

Rosewood Services, Inc. (“Rosewood”), states and alleges as follows:

Parties

          1.   Lonnie is a resident of the State of Kansas.

          2.   Rosewood is a Kansas corporation and may be served with process by service on

Tammy Hammond at 384 N. Washington, P.O. Box 1321, Great Bend, Kansas 67530.

Jurisdiction

          3.   The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331.
        Case 6:21-cv-01001-JWB-KGG Document 1 Filed 01/04/21 Page 2 of 4




Venue

        4.     Venue is proper in the District Court for the District of Kansas pursuant to 28 U.S.C. '
1391.

Allegations of Fact

        5.     Lonnie is a 63-year-old man who lives in Otis, Kansas. He was employed as a

property maintenance manager by Rosewood beginning in June of 2018.

        6.     During his employment, Lonnie was a good and reliable employee and had no

meaningful disciplinary actions prior to his termination.

        7.     Lonnie suffers from arthritis in his wrist, shoulder and ankle, which caused some

absences and work limitations.

        8.     Lonnie required a knee replacement and was placed on leave from July 22, 2019 until

September 4, 2019.

        9.     Rosewood never provided Lonnie with notice of his rights under the Family and

Medical Leave Act (“FMLA”) when he took leave for his knee replacement.

        10.    Upon completing his leave, Rosewood did not reinstate Lonnie but instead terminated

his employment pursuant to a termination report signed by his supervisor on September 16, 2019.

        11.    Lonnie has subsequently been advised by a client of Rosewood that he was replaced

by one or more “younger dudes”.

        12.    Lonnie has exhausted his administrative remedies.

        13.    As a result of his termination, Lonnie has lost income, benefits and has incurred other

damages.




                                                  2
       Case 6:21-cv-01001-JWB-KGG Document 1 Filed 01/04/21 Page 3 of 4




                                            COUNT I
                                             FMLA

       14.     Lonnie realleges and incorporates herein the allegations contained in paragraphs 1

through 13 above.

       15.     Rosewood is liable to Lonnie for violations of the FMLA; including lost wages and

benefits, as well as liquidated damages and attorneys’ fees under the FMLA.

                                        COUNT II
                                   AGE DISCRIMINATION

       16.     Lonnie realleges and incorporates herein the allegations contained in paragraphs 1

through 15 above.

       17.     Rosewood’s actions constitute discrimination on the basis of age, entitling Lonnie to

his lost wages and benefits, as well as liquidated damages and attorneys’ fees under the Age

Discrimination in Employment Act.

                                       COUNT III
                              DISABILITY DISCRIMINATION

       18.     Lonnie realleges and incorporates herein the allegations contained in paragraphs 1

through 17 above.

       19.     Rosewood’s actions constitute discrimination on the basis of disability, entitling

Lonnie to his lost wages and benefits, as well as compensatory damages and attorney fees under the

Americans with Disabilities Act.




                                                 3
       Case 6:21-cv-01001-JWB-KGG Document 1 Filed 01/04/21 Page 4 of 4




       WHEREFORE, Lonnie respectfully requests that the Court enter judgment in his favor and

against Rosewood in an amount in excess of $75,000; that the Court award his reasonable attorneys’

fees; that the costs of this action be assessed against Rosewood; and that the Court grant such other

and further relief as it deems fair and equitable in the circumstances.



                                               RESPECTFULLY SUBMITTED,

                                                /s/ Larry G. Michel
                                               Larry G. Michel      #14067
                                               KENNEDY BERKLEY YARNEVICH
                                               & WILLIAMSON, CHARTERED
                                               119 West Iron Avenue, 7th Floor
                                               P.O. Box 2567
                                               Salina, KS 67402-2567
                                               (785) 825-4674
                                               lmichel@kenberk.com
                                               ATTORNEYS FOR PLAINTIFF




                               DEMAND FOR TRIAL BY JURY

       Lonnie hereby requests pursuant to Fed.R.Civ.P. 38(b) that all issues of fact be tried to a jury.


                                                /s/ Larry G. Michel
                                               Larry G. Michel



                           DESIGNATION OF PLACE OF TRIAL

       Pursuant to D.Kan. Rule 40.2, Lonnie designates Wichita, Kansas as the place of Trial.



                                                /s/ Larry G. Michel
                                               Larry G. Michel


                                                  4
